United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.D., Appellant
and
U.S. POSTAL SERVICE, WICHITA REMOTE
ENCODING CENTER, Wichita, KS, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-366
Issued: September 7, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 23, 2009 appellant, through counsel, filed a timely appeal from an
October 19, 2009 merit decision of the Office of Workers’ Compensation Programs. Pursuant to
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant established that she sustained an occupational disease in
the performance of duty.
FACTUAL HISTORY
On December 6, 2008 appellant, then a 44-year-old data conversion operator, filed an
occupational disease claim alleging that on that date she first realized the pain in her shoulders
and arm and possible carpal tunnel syndrome were employment related. She did not stop work.
By letter dated December 16, 2008, the Office advised appellant of the deficiencies in her
claim and to submit additional medical and factual evidence. Appellant was given 30 days to
provide the requested information. No evidence was received.

In a decision dated March 9, 2009, the Office denied appellant’s claim, finding that there
was no medical evidence providing a diagnosis of a condition that could be related to her
accepted employment exposure.
On March 25, 2009 appellant’s counsel requested a telephonic hearing before an Office
hearing representative, which was held on July 17, 2009.
In a December 31, 2008 attending physician’s report (Form CA-20) received on
March 12, 2009, Dr. Heba S. Ferguson, a Board-certified family practitioner, diagnosed acute
onset of wrist and arm pain on December 6, 2008. She checked “yes” to the form question of
whether the condition was employment related. Under explanation, Dr. Ferguson wrote “typing,
key entry.” She noted that appellant had a history degenerative disc disease and cervical
stenosis.
In a January 14, 2009 certification of health care provider, Dr. Ferguson diagnosed
degenerative disc disease and stenosis of the neck. She noted December 6, 2008 as the
approximate date the condition began and that it was chronic with acute exacerbations which
could last up to three weeks.
On March 12, 2009 Dr. Ferguson stated that appellant was disabled from working due to
neck, back and hand pain which was caused by her thoracic and cervical disc disease.
In an October 19, 2009 decision, the hearing representative affirmed the March 9, 2009
denial of appellant’s claim. He found that the medical evidence did not adequately explain how
her accepted work duties caused or contributed to any diagnosed conditions of the upper
extremities or cervical spine.
LEGAL PRECEDENT
An occupational disease or illness means a condition produced in the work environment
over a period longer than a single workday or shift by such factors as systemic infection,
continued or repeated stress or strain or other continued or repeated conditions or factors of the
work environment.1
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, an employee must submit the following: (1) medical evidence establishing the
presence or existence of a condition for which compensation is claimed; (2) a factual statement
identifying employment factors alleged to have caused or contributed to the condition; and
(3) medical evidence establishing that the employment factors identified by the employee were
the proximate cause of the condition or illness, for which compensation is claimed or stated
differently, medical evidence establishing that the diagnosed condition is causally related to the
employment factors identified by the employee.2

1

Donald W. Wenzel, 56 ECAB 390 (2005); William Taylor, 50 ECAB 234 (1999); see also 20 C.F.R. § 10.5(q).

2

D.D., 57 ECAB 734 (2006); Donna L. Mims, 53 ECAB 730 (2002).

2

Causal relationship is a medical issue and the medical evidence required to establish
causal relationship is rationalized medical evidence.3 Rationalized medical evidence is medical
evidence which includes a physician’s rationalized medical opinion on the issue of whether there
is a causal relationship between an employee’s diagnosed conditions and the implicated
employment factors.4 The opinion of the physician must be based on a complete factual and
medical background of the employee, must be one of reasonable medical certainty and must be
supported by medical rationale explaining the nature of the relationship between the diagnosed
conditions and the specific employment factors identified by the employee.5
ANALYSIS
Appellant attributed her upper extremity and neck conditions to repetitive work of typing
and key entry. The Office accepted the employment factors identified by her, but denied her
claim on the grounds that she failed to submit sufficient medical evidence. The issue is whether
the medical evidence submitted by appellant is sufficient in explaining how her wrist and arm
pain, degenerative disc disease or cervical stenosis were caused or aggravated by her federal
employment. The Board finds that she did not provide sufficient medical evidence to meet her
burden of proof.
In a December 31, 2008 attending physician’s report, Dr. Ferguson diagnosed acute onset
of wrist and arm pain and checked “yes” as to whether the conditions were employment related
with a supporting explanation of “typing, key entry.” This report is of reduced probative value
for several reasons. Dr. Ferguson did not provide any detailed findings from examination or
make a specific diagnosis. The Board has held that a diagnosis of pain, without more by way of
an explanation, does not constitute a basis of payment for compensation, as pain is considered to
be a symptom rather than a specific diagnosis.6 Moreover, the Board has held that, when a
physician’s opinion on causal relationship consists only of checking “yes” to a form question,
without explanation or rationale, it is of diminished probative value and is insufficient to
establish a claim.7 Dr. Ferguson provided no supporting rationale beyond a checkmark and a
statement attributing appellant’s condition to her work duties.
Dr. Ferguson’s January 14, 2009 health care note and March 12, 2008 disability note are
also insufficient to establish appellant’s claim. She diagnosed degenerative disc disease and
stenosis of the neck and noted December 6, 2008 as the approximate date the condition began.
Dr. Ferguson noted that it was a chronic condition with acute exacerbations which could last up
to three weeks. The disability note attributed disability due to neck, back and hand pain which
was caused by thoracic and cervical disc disease. Dr. Ferguson provided no narrative opinion as
to the cause of these conditions. She did not provide a full or accurate factual or medical history
3

I.R., 61 ECAB ___ (Docket No. 09-1229, issued February 24, 2010); David Apgar, 57 ECAB 137 (2005).

4

G.G., 58 ECAB 389 (2007); Kathryn E. Demarsh, 56 ECAB 677 (2005).

5

J.M., 58 ECAB 303 (2007); Roy L. Humphrey, 57 ECAB 238 (2005).

6

C.F., 60 ECAB ___ (Docket No. 08-1102, issued October 10, 2008); Robert Broome, 55 ECAB 339 (2004).

7

D.D., 57 ECAB 734 (2006); Cecelia M. Corley, 56 ECAB 662 (2005).

3

of appellant’s condition or explain how her work as a data conversion operator was sufficient to
contribute to any of the medical conditions listed. The Board has long held that medical
evidence which does not offer any opinion regarding the cause of an employee’s condition is of
limited probative value on the issue of causal relationship.8 The medical evidence from
Dr. Ferguson is not sufficient to establish appellant’s claim.
The Board finds that appellant did not meet her burden of proof to establish that she
sustained an occupational disease in the performance of duty. Appellant failed to provide a
rationalized medical opinion explaining how these conditions were related to the employment
factors she identified.
CONCLUSION
The Board finds that appellant did not establish that she sustained upper extremity back
or cervical condition, causally related to factors of her federal employment.
ORDER
IT IS HEREBY ORDERED THAT the October 19, 2009 decision of the Office of
Workers’ Compensation Programs be affirmed.
Issued: September 7, 2010
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

A.D., 58 ECAB 149 (2006); Robert Broome, supra note 6.

4

